 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DEAN DAWSON,                                No. 2:18-cv-0354 CKD P
12                        Plaintiff,
13             v.                                         ORDER
14    UNITED STATES GOVERNMENT, et
      al.,
15
                          Defendants.
16

17

18            Plaintiff has filed a motion for extension of time to file a second amended complaint.

19   Good cause appearing, IT IS HEREBY ORDERED that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 42) is granted; and

21            2. Plaintiff is granted thirty days from the date of this order in which to file a second

22   amended complaint. Failure to file a second amended complaint within 30 days will result in a

23   recommendation that this action be dismissed.

24   Dated: December 19, 2018
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   1/mp
     daws0354.36
28
